BROCK, Chief Judge.
The only question presented to this Court for determination is whether the juvenile court committed error by placing the respondent on probation without an adjudication or finding that he was delinquent. The respondent argues the initial proceeding terminated in an order that postponed “adjudication and disposition” until a social summary could be filed. At the *297subsequent hearing, disposition of the matter occurred with imposition of probation, but in neither hearing was there an adjudication or finding of delinquency upon which to base the disposition order. We disagree.
General Statute 7A-285 governing juvenile hearings states:
“The juvenile hearing shall be a simple judicial process designed to adjudicate the existence or nonexistence of any of the conditions defined by G.S. 7A-278(2) through (5) which have been alleged to exist, and to make an appropriate disposition to achieve the purposes of this Article. In the adjudication part of the hearing, the judge shall find the facts and shall protect the rights of the child. . . .
“The court may continue any case from time to time to allow additional factual evidence, social information or other information needed in the best interest of the child. If the court finds that the conditions alleged do not exist, or that the child is not in need of the care, protection or discipline of the State, the petition shall be dismissed.
“At the conclusion of the adjudicatory part of the hearing, the court may proceed to the disposition part of the hearing, or the court may continue the case for disposition after the juvenile probation officer or family counselor or other personnel available to the court has secured such social, medical, psychiatric, psychological or other information as may be needed for the court to develop a disposition related to the needs of the child or in the best interest of the State. The disposition part of the hearing may be informal, and the court may consider written reports or other evidence concerning the needs of the child.”
Under G.S. 7A-278(2) a “delinquent child” is defined as “any child who has committed any criminal offense under State law or under an ordinance of local government. . . ”
The statute clearly contemplates two phases in a juvenile hearing — adjudication and disposition. In the present case the proceedings before Judge Black constituted a valid adjudicatory hearing, despite the inadvertent wording of the order postponing “adjudication and disposition.”
As stated in G.S. 7A-285, the purpose of the adjudicatory part of the hearing is to find “the existence or nonexistence of *298any of the conditions defined by G.S. 7A-278(2) through (5).” In his order Judge Black found as fact and beyond reasonable doubt that respondent had committed the offense of breaking and entering, and had received stolen property. Thus, the function of the adjudicatory part of the hearing was accomplished in that the conditions defined in G.S. 7A-278 (2) were found to exist. While a specific finding adjudicating the child to be “delinquent” would have made for clarity, such terminology is not required by the statute. The court found the conditions of delinquency — the commission of a criminal offense — to exist. That finding constitutes a sufficient adjudication of delinquency.
Examination of the record shows that the postponement of final action in the case by Judge Black was solely to allow social summaries to be prepared and submitted. General' Statute 7A-285 provides for such continuances so that the court can obtain pertinent information and assistance to aid it in the disposition phase of the hearing. Judge Lanning’s order imposing probation was made after examination of the social summaries. The disposition was based on findings, supported by evidence, of the commission of acts that constituted delinquency. And a disposition imposing probation in cases of delinquency is authorized under G.S. 7A-286.
The order of the juvenile court is
Affirmed.
Judges Britt and Morris concur.